 1   LAW OFFICES OF BRANDON A. BLOCK
     A PROFESSIONAL CORPORATION
 2   BRANDON A. BLOCK (Cal. Bar No. 215888)
     brandon@bblocklaw.com
 3   9440 Santa Monica Boulevard, Suite 301
     Beverly Hills, California 90210
 4   Telephone: 310.887.1440
     Facsimile: 310.496.1420
 5
     Attorneys for Plaintiff
 6   AARON RIVIN
 7
 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     AARON RIVIN,                                CASE NO. 2:20-cv-07431 RGK (KSx)
11
                  Plaintiff,                     SECOND AMENDED COMPLAINT
12                                               FOR:
           vs.
13                                               (1) VIOLATIONS OF THE FAIR
     PATRICK K. WILLIS COMPANY,                      DEBT COLLECTION
14   INC. dba AMERICAN RECOVERY                      PRACTICES ACT; AND
     SERVICE, a California corporation;          (2) CONVERSION
15   ABLE AUTO ADJUSTERS, a
     California corporation; and DOES 1          JURY TRIAL DEMANDED
16   through 10, inclusive,
17                Defendants.
18
19                             SECOND AMENDED COMPLAINT
20         Plaintiff Aaron Rivin alleges against defendants Patrick K. Willis Company,
21   Inc. dba American Recovery Service (“ARS”), Able Auto Adjusters (“Able”) and
22   Does 1 through 10, inclusive, as follows:
23                               JURISDICTION AND VENUE
24         1.     The Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331
25   and 15 U.S.C. § 1692(k), and supplemental jurisdiction of the state law claims
26   alleged herein pursuant to 28 U.S.C. § 1367.
27
28
                                      1
            SECOND AMENDED COMPLAINT – CASE NO. 2:20-CV-07431 RGK (KSX)
 1          2.     Venue is proper in the Central District in that, among other things, a
 2   substantial part of the events or omissions giving rise to plaintiff’s claims occurred
 3   in this District.
 4                                          PARTIES
 5          3.     Plaintiff is an individual over the age of 18, a resident of Los Angeles
 6   County and a citizen of California.
 7          4.     Defendant ARS is a California corporation with its principal place of
 8   business in Sacramento, California. ARS is a “repossession agency”, as defined in
 9   California Business and Professions Code § 7500.2.
10          5.     Defendant Able is a California corporation with its principal place of
11   business in Hawthorne, California. Able is a “repossession agency”, as defined in
12   California Business and Professions Code § 7500.2.
13          6.     Plaintiff does not know the true names, identities, and capacities of
14   Does 1 through 10, inclusive, and therefore sues those defendants by fictitious
15   names. Plaintiff will amend this Complaint to allege the true names, identities and
16   capacities of the Doe defendants when plaintiff discovers such information.
17          7.     At all times mentioned herein, defendants were agents and/or
18   employees of each other and were acting within the course and scope of such agency
19   or employment. Additionally, ARS had a nondelegable duty to not allow its agents,
20   including Able, to breach the peace. Defendants are jointly and severally liable to
21   plaintiff.
22                                   OPERATIVE FACTS
23          8.     Plaintiff leased a motor vehicle primarily for personal, family or
24   household use from a car dealership in North Hills, California. Plaintiff signed a
25   written lease agreement which gave the dealership a security interest in the vehicle.
26   The dealership assigned the lease agreement to Kia Motors Finance.
27
28
                                       2
             SECOND AMENDED COMPLAINT – CASE NO. 2:20-CV-07431 RGK (KSX)
 1         9.     Kia Motors Finance hired ARS to conduct the nonjudicial (“self-help”)
 2   repossession of claimant’s vehicle. ARS hired Able as its agent to assist in the
 3   repossession, by taking physical possession of plaintiff’s vehicle.
 4         10.    At all times relevant, Able was operating subject to a Stipulated
 5   Settlement and Disciplinary Order with the Bureau of Security and Investigative
 6   Services (“BSIS”), a division of the California Department of Consumer Affairs.
 7   Pursuant to the Stipulated Settlement and Disciplinary Order, a copy of which is
 8   attached hereto as Exhibit 1, the BSIS stayed the revocation of Able’s repossession
 9   agency license and the Repossession Agency Qualified Certificate of Myles Weiss,
10   Able’s President, until December 2020, based on, among other things, Able’s
11   admitted violations of California Business and Professions Code § 7508.2(d) by
12   unlawfully entering a private garage, without consent, in order to repossess a
13   consumer’s vehicle.
14         11.    Notwithstanding Able’s probation and the terms of the Stipulated
15   Settlement and Disciplinary Order, defendants completed the repossession of
16   plaintiff’s vehicle during the evening hours of August 2, 2020, by entering private
17   property (the condominium building where plaintiff resides) in North Hills,
18   California, which was secured by a locked gate and fence, without permission.
19   Accordingly, defendants breached the peace in conducting the repossession of
20   plaintiff’s vehicle, in violation of California Commercial Code § 9609(b), the
21   Collateral Recovery Act, Cal. Bus. & Prof. Code § 7508.2(d). Defendants’ conduct
22   also violated criminal laws, including California Business & Professions Code
23   § 7502.1(a) (by violating California Business & Professions Code § 7508.2(d)), and
24   California’s criminal trespassing laws, found at California Penal Code § 602.
25         12.    In order to get his car back after the illegal repossession, plaintiff had to
26   pay Kia Motors Finance for defendants’ repossession fee. Plaintiff also had to pay
27   storage fees to defendants and the California Government Code repossession fee to
28   the local police department. Moreover, after obtaining possession of his vehicle
                                      3
            SECOND AMENDED COMPLAINT – CASE NO. 2:20-CV-07431 RGK (KSX)
 1   from defendants, plaintiff discovered damage to his vehicle which defendants did
 2   during the unlawful repossession and/or while the car thereafter was in defendants’
 3   possession.
 4         13.     Plaintiff has suffered damages as a result of defendants’ conduct,
 5   including, but not limited to, lost use of his vehicle, damage to his vehicle, payment
 6   of a repossession fee and storage charges, payment of the Government Code
 7   repossession fee and emotional distress, all of which are subject to proof.
 8                              Punitive Damages Allegations
 9         14.     Defendants acted with oppression, fraud or malice, within the meaning
10   of California Civil Code § 3294, thereby entitling plaintiff to punitive damages in an
11   amount according to proof. Defendants’ corporate officers, directors, or managing
12   agents are personally guilty of oppression, fraud or malice, had advance knowledge
13   of the unfitness of the employees who acted towards plaintiff with malice,
14   oppression, or fraud, employed such employees with conscious disregard for the
15   rights or safety of others, and/or themselves authorized or ratified the wrongful
16   conduct. In further support of his prayer for punitive damages, plaintiff is informed
17   and believes, and based thereon alleges, as follows:
18                 a.    At all times relevant, and in willing and knowing disregard for
19   the rights and safety of plaintiff and other persons, Able, through one or more of its
20   officers, directors or managing agents, (i) authorized its repossession agents to
21   undertake inherently dangerous self-help repossessions of motor vehicles by
22   entering private property or secured areas, without permission, in violation of the
23   terms of the Stipulated Settlement and Disciplinary Order, California Commercial
24   Code § 9609(b), California Business and Professions Code § 7508.2(d) and the
25   criminal laws, and/or (ii) employed its repossession agents with advance knowledge
26   that those persons would or were likely to engage in such dangerous conduct.
27                 b.    At all times relevant, ARS knew of the Stipulated Settlement and
28   Disciplinary Order and its terms, and/or ARS was aware of complaints against Able
                                      4
            SECOND AMENDED COMPLAINT – CASE NO. 2:20-CV-07431 RGK (KSX)
 1   for conduct similar to that alleged herein by plaintiff. Nevertheless, in willing and
 2   knowing disregard for the rights and safety of plaintiff and other persons, ARS,
 3   through one or more of its officers, directors or managing agents, (i) authorized Able
 4   and its repossession agents to undertake inherently dangerous self-help
 5   repossessions of motor vehicles by entering private property or secured areas,
 6   without permission, in violation of the terms of the Stipulated Settlement and
 7   Disciplinary Order, California Commercial Code § 9609(b), California Business and
 8   Professions Code § 7508.2(d) and the criminal laws, and/or (ii) hired, retained or
 9   employed Able and its repossession agents with advance knowledge that those
10   persons would or were likely to engage in such dangerous conduct. Alternatively, if
11   ARS was unaware of the terms of the Stipulated Settlement and Disciplinary Order
12   or other similar complaints against Able, ARS hired, retained or employed Able and
13   its repossession agents to engage in the inherently dangerous activity of self-help
14   repossessions without conducting a reasonable investigation into Able and its
15   business practices, in willing and knowing disregard for the rights and safety of
16   plaintiff and other persons.
17                c.     Defendants, through one or more of their respective officers,
18   directors and/or managing agents, ratified, adopted and/or approved the wrongful
19   and illegal conduct alleged herein by, among other things, retaining possession of
20   plaintiff’s vehicle and making him pay repossession and storage fees to defendants
21   in order to get his car back, knowing that defendants had no right to retain
22   possession of the vehicle or to collect any fees from plaintiff related to the
23   repossession because it was completed in breach of the peace, and in violation of the
24   terms of the Stipulated Settlement and Disciplinary Order, Business and Professions
25   Code § 7508.2(d) and the criminal laws.
26
27
28
                                      5
            SECOND AMENDED COMPLAINT – CASE NO. 2:20-CV-07431 RGK (KSX)
 1        FIRST CLAIM FOR RELIEF – VIOLATIONS OF THE FAIR DEBT
 2                            COLLECTION PRACTICES ACT
 3                                  (Against All Defendants)
 4         15.    Plaintiff realleges and incorporates herein by reference each and every
 5   paragraph set forth above.
 6         16.    Congress has found that “[t]here is abundant evidence of the use of
 7   abusive, deceptive, and unfair debt collection practices by many debt collectors,”
 8   and that “[a]busive debt collectors contribute to the number of personal
 9   bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual
10   privacy.” 15 U.S.C. § 1692(a). Thus, Congress enacted the Fair Debt Collection
11   Practices Act, 15 U.S.C. §§ 1692, et seq. (“FDCPA”), to “eliminate abusive debt
12   collection practices by debt collectors, to insure that those debt collectors who
13   refrain from using abusive debt collection practices are not competitively
14   disadvantaged, and to promote consistent State action to protect consumers against
15   debt collection abuses.” Id., § 1692(e).
16         17.    Plaintiff is a “consumer” within the meaning of 15 U.S.C. § 1692a(3) in
17   that he is a natural person obligated or allegedly obligated to pay a “debt”.
18         18.    Defendants are “debt collectors” within the meaning of 15 U.S.C.
19   § 1692a(6) in that they are persons who use an instrumentality of interstate
20   commerce or the mails in a business the principal purpose of which is the
21   enforcement of security interests.
22         19.    The purported debt which defendants attempted to collect from plaintiff
23   is a “debt” within the meaning of 15 U.S.C. § 1692a(5). Defendants sought to
24   enforce a security interest related to plaintiff’s obligation or alleged obligation to
25   pay money to Kia Motors Finance, arising out of a transaction in which the property
26   which was the subject of the transaction (plaintiff’s vehicle) was primarily for
27   personal, family or household purposes.
28         20.    Defendants violated 15 U.S.C. § 1692f(6) of the FDCPA by taking
                                      6
            SECOND AMENDED COMPLAINT – CASE NO. 2:20-CV-07431 RGK (KSX)
 1   nonjudicial action to effect dispossession or disablement of property when there was
 2   no present right to possession of the property claimed as collateral through an
 3   enforceable security interest. Defendants had no present right to possession of
 4   plaintiff’s vehicle due to their breach of the peace, as alleged herein.
 5         21.    As a direct and proximate result of defendants’ violations of the
 6   FDCPA, plaintiff has been damaged in amounts which are subject to proof.
 7         22.    Plaintiff is entitled to recover his actual damages pursuant to 15 U.S.C.
 8   § 1692k(a)(1).
 9         23.    Plaintiff is entitled to recover statutory damages pursuant to 15 U.S.C.
10   § 1692k(a)(2)(A).
11         24.    Plaintiff is entitled to recover his attorney’s fees and costs pursuant to
12   15 U.S.C. § 1692k(a)(3).
13         WHEREFORE, plaintiff prays for relief as set forth below.
14                    SECOND CLAIM FOR RELIEF – CONVERSION
15                                 (Against All Defendants)
16         25.    Plaintiff realleges and incorporates herein by reference the allegations
17   of all paragraphs above.
18         26.    Plaintiff was entitled to immediate possession of his vehicle when it
19   was repossessed by defendants. Defendants wrongfully deprived plaintiff of
20   possession of his vehicle by repossessing it without any present right to do so, due to
21   their breach of the peace, and thereafter retaining possession of the vehicle until
22   plaintiff paid repossession and other fees.
23         27.    As a direct and proximate result of defendants’ conversion, plaintiff has
24   been damaged in amounts which are subject to proof.
25         28.    Plaintiff is entitled to recover punitive damages for defendants’
26   conversion, to punish defendants for the conduct that harmed plaintiff and to
27   discourage similar conduct in the future.
28         WHEREFORE, plaintiff prays for relief as set forth below.
                                      7
            SECOND AMENDED COMPLAINT – CASE NO. 2:20-CV-07431 RGK (KSX)
 1                                 PRAYER FOR RELIEF
 2         WHEREFORE, plaintiff prays for the following relief:
 3         1.     For actual damages;
 4         2.     For statutory damages;
 5         3.     For punitive damages;
 6         4.     For pre-judgment interest to the extent permitted by law;
 7         5.     For an award of plaintiff’s attorney’s fees, costs and expenses incurred
 8   in the investigation, filing and prosecution of this action; and
 9         6.     For such other and further relief as the Court may deem just and proper.
10                              DEMAND FOR JURY TRIAL
11         Plaintiff hereby demands a trial by jury under the United States Constitution.
12   Dated: December 14, 2020                LAW OFFICES OF BRANDON A. BLOCK
                                             A PROFESSIONAL CORPORATION
13
                                             /s/ Brandon A. Block
14                                           Brandon A. Block
15                                           Attorneys for Plaintiff
                                             AARON RIVIN
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      8
            SECOND AMENDED COMPLAINT – CASE NO. 2:20-CV-07431 RGK (KSX)
 1                                    PROOF OF SERVICE
 2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3            I am employed in the County of Los Angeles, State of California, over the age
 4   of eighteen years, and not a party to the within action. My business address is: Law
 5   Offices of Brandon A. Block, A Professional Corporation, 9440 Santa Monica
 6   Boulevard, Suite 301, Beverly Hills, California 90210.
 7            On the date of execution of this Proof of Service, I caused the attached
 8   document to be served on the person(s) listed below.
 9             Person(s):                           Representing:
10             Jean A. Dalmore                      Defendants PATRICK K. WILLIS
               jdalmore@murchisonlaw.com            COMPANY, INC. dba AMERICAN
11             Susan J. Welde                       RECOVERY SERVICE and ABLE
               swelde@murchisonlaw.com              AUTO ADJUSTERS
12             Matthew E. Voss
               mvoss@murchisonlaw.com
13             Murchison & Cumming LLP
               801 S. Grand Ave. 8th Floor
14             Los Angeles, California 90017
15            I electronically filed the document(s) with the Clerk of the Court by using the
16   CM/ECF system. Participants in the case who are registered CM/ECF users will be
17   served by the CM/ECF system. Participants in the case who are not registered
18   CM/ECF users will be served by mail or by other means permitted by the court
19   rules.
20            I declare under penalty of perjury under the laws of the United States of
21   America that the above is true and correct. Executed on December 14, 2020 at
22   Beverly Hills, California.
23                                                /s/ Brandon A. Block
                                                  Brandon A. Block
24
25
26
27
28

                     PROOF OF SERVICE – CASE NO. 2:20-CV-07431 RGK (KSX)
